DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 
Response to Amendment

Claims 1, 21 are currently amended.
Claim 2 is original.
Claims 3-12, 14-15, 20 are previously presented.
Claim 13, 18-19 is cancelled.
Claims 16-17 are withdrawn.
Claim 22 is new.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 10, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US 2009/0111701).

Regarding claim 1, Ahn discloses: wherein the initiator and curable resin / monomer are patterned separately ([0074]) by inkjet methods ([0016]-[0017], [0073], [0078]).
The patterning step of the initiator material onto the resin starts a chemical reaction necessarily / at ambient temperatures such that the overlap in the pattern causes a change from liquid to solid (see ambient / room temperature of [0009]) and therefore meets the recited method steps.

Regarding claim 2, the substrate is provided in Ahn ([0010]).

	Regarding claim 3, the substrate of Ahn is not subjected to actinic radiation after jetting / deposition (Id.).
	
	Regarding claim 4, Ahn discloses that the ink / resin / monomer and carried liquid (associated additives / solvents, [0076]) are in liquid form.

	Regarding claim 6, Ahn discloses: use of a carrier liquid ([0035]) mixed with the resin.  That the optional components are present or not is not required by the current claim construction.  See contingent limitations and MPEP 2111.04 regarding the optional nature of contingent limitations in meeting the claimed subject matter.

Regarding claim 7, Ahn discloses: wherein the resin is a vinyl monomer / resin ([0045] – vinyl tri methoxy silane) . 

Regarding claim 10, Ahn discloses: wherein the pattern is applied using an oil-based pattern forming composition ([see silicone oil of [0089]).

	Regarding claim 14, Ahn does not include a heating step and actually disparages heating ([0021]) is interpreted as reading on: wherein the curing actinic radiation is provided ([0026]) without heating.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Yokoi (US 2010/0227076).

Regarding claim 5, the Ahn reference does not disclose a specific period of time between the printing / jetting process and the curing, and the cure rate will be set by the reaction kinetics of the particular monomer and initiator combination.
In the same field of endeavor of inkjet-based printing processes as Ahn and Applicant’s claims (see title, abs), Yokoi discloses: wherein radiation occurs immediately after printing / jetting ([0007]).  The broadest reasonable interpretation of immediately is as soon as / without pausing / waiting.  Since printing is more likely than not to take less than an hour, the most recently / last deposited material is cured less than an hour after deposition and meets the claimed subject matter.
Addition of the immediate curing of pattern / jetting resin of Yokoi in the ink jetting process of Ahn had the benefit that it allowed for the improved productivity in printing and formation of sharp images ([0007]), which was desirable in Ahn.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the immediate curing of Yokoi in the additive manufacturing / jetting process of Ahn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved productivity in printing and formation of sharp images, which was desirable in Ahn.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Su (US 2010/0099784).

Regarding claim 8, Ahn discloses: wherein the liquid resin layer comprises an acrylic polymer resin ([0041] – see acrylic compound).
	Ahn does not disclose: wherein the liquid resin layer of the surface covering raw material further comprises: azodicarbonamide, plasticizer and zinc stearate.
	Reasonably pertinent to the problem Applicant was trying to solve regarding acrylic polymer formulations and their foaming / anti-foaming characteristics (see title, abs, [085]), Su discloses: additives in an acrylate polymer including azodicarbonamide ([0014]), plasticizer ([0007]), and zinc stearate ([0033]).
	To add the additives of Su to the acrylic polymer method of Ahn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved processing properties of the composition ([0004], [0050]) and served to reduce costs, which was desirable in Ahn.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the additives of Su with the acrylic additive manufacturing method of Ahn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved processing properties of the composition and served to reduce costs, which was desirable in Ahn.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Nito (US 2012/0295042).

	Regarding claim 9, Ahn does not disclose: wherein the pattern is a visible pattern.  The pattern of Ahn is interpreted as being visible / discerned to/by the human eye (see Figs. 1-2).
	In the same field of endeavor of jet printing as Ahn and Applicant’s claims (see title, abs), Nito discloses: wherein the pattern of a foaming inhibiting composition is deposited (see foam inhibitor of [0061] – the claim does not recite that the viscosity modifier and the foaming inhibiting composition are the same or different pattern).  Therefore, that the ink includes a viscosity modified / foaming inhibitor deposited in a pattern will read on the recited visible pattern and the pattern of the foaming inhibiting composition.
	To select the patterned foaming composition of Nito in the inkjet / jetting printing method of Ahn would have been suitable for inkjet printing purposes (see Nito cited portions), which was desirable in Ahn.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the patterned foaming inhibiting composition of Nito in the inkjet printing method of Ahn had the benefit that it was suitable for inkjet printing purposes, which was desirable in Ahn.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Yoshino (US 6391440).

Regarding claim 11, Ahn discloses: wherein the compositions include an oil component (see silicone oil of [0089]).
Ahn does not disclose: wherein the pattern forming composition comprises an oily component and at least one colorant.
In the same field of endeavor of jetted compositions as Ahn and Applicant’s claims (see title, abs), Yoshino disclose: wherein the pattern is applied using an oil-based pattern forming composition (see col. 3, ll. 53; col. 6, ll. 51) and a colorant is utilized (Id.).
To add the oil-based ink and colorant of Yoshino to the jetting method of Ahn had the benefit that it improved lightfastness (col. 8, ll. 10-11), shortened drying time (col. 8, ll. 22-23) and improved optical density (Id.), which was desirable in Ahn.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the oil-based pattern forming composition / ink and colorant of Yoshino in the jetting method of Ahn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved lightfastness, shortened drying time and improved optical density, which were desirable in Ahn.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Figov (US 2005/0195260).

	Regarding claim 15, Ahn does not disclose: further comprising a coating step, for applying an overcoat for an additional level of surface protection.
	In the same field of endeavor of inkjet printing as Ahn and Applicant’s claims (see title, abs, [0031]), Figov discloses: application of a protective overcoat to protect the finished item (Id.).
	To add the protective overcoat of Figov to the inkjet printing of Ahn had the benefit that it allowed for cost advantages ([0007]), which was desirable in Ahn.  Furthermore, the ink was more versatile because it would be uses in DOD and CIH inkjet systems, and the pile-up was reduced from absorption / evaporation, which was desirable in Ahn.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the protective coating / overcoat of Figov with the inkjet printing method of Ahn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it had cost advantages; the ink was more versatile because it would be used in DOD  / CIJ inkjet printer systems; and the pile-up was reduced for absorption / evaporation, which were desirable in Ahn.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Mataki (US 2012/0026225).

	Regarding claim 20, Ahn does not disclose: wherein the pattern is applied no more than 30 minutes after the liquid resin layer is applied to the substrate.  Examiner has interpreted that the application of the pattern is immediate.  One of ordinary skill in the art would have looked from Ahn to other references in the art for deposition rates / waiting times between each process step.
	In the same field of endeavor of inkjet printing as Ahn and Applicant’s claims (see title, abs), Mataki discloses: wherein the curing process should occur, and therefore the patterning step, from 1 second – 2 min after the deposition of the resin / monomer ([0123]).  This is interpreted as a sub-genus that can render obvious the claimed range as an overlapping range.  See MPEP 2144.05(I) regarding the obviousness of similar, approaching and overlapping ranges, amounts and proportions.
	Addition of the waiting time limitation of Mataki to the inkjet printing method of Ahn was the selection of a suitable design for its intended use and would have yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Ahn.  Doing so had the benefit that it reduced the bleeding of the pattern and improved pattern accuracy ([0004]), which was desirable in Ahn.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the waiting period between process(ing) steps of Mataki to the inkjet printing method of Agn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of bleeding and improved pattern accuracy, which was desirable in Ahn.
	
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Park (US 2015/0309370).

	Regarding claim 21, Ahn discloses: wherein the resin is a vinyl resin (see [0045]) but dose not disclose the specific species of PVC, azodicarbonamide, diisononyl phthalate, or zinc stearate.
	In the same field of endeavor of patterned and cured substrates ([0056]) as Ahn and Applicant’s claims, Park discloses: wherein the patterned / shaped layer is made from PVC ([0023]).
	To substitute the PVC resin of Park for the vinyl resin monomer of Ahn was the substitution of known equivalents to one of ordinary skill in the art before the effective filing date and allowed for the creation of thin / lightweight molding articles ([0006]), which was desirable in Ahn.  See MPEP 2144.06 regarding the art-recognized suitability for the same / intended purpose.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the PVC vinyl resin monomer in the jetting method of Ahn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the substitution of known equivalents and made thin / lightweight articles, which was desirable in Ahn.
	 
	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Fan (US 2004/0131872).

Regarding claim 22, Ahn does not disclose: wherein the surface covering raw material is subjected to a partial curing treatment or a partial gelling treatment after application of the liquid resin layer before application of the pattern.
In the same field of endeavor of additive manufacturing of objects as Ahn and Applicant’s claims (see title, abs), Fan discloses: partially curing selected portions of the patterned composition ([0041]).
To partially cure the selected portions of the surface covering raw material of Ahn as in the additive manufacturing method of Fan had the benefit that it improved interface bonding ([0070]), which was desirable in Ahn.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the partial curing of the patterned composition in separate steps of Fan in the additive manufacturing method of Ahn to arrive at the claimed invention before the effective filing date because doing so had the benefit tat it improved interface bonding, which was desirable in Ahn.

Conclusion

Citation of relevant prior art: 
Regarding claim 1, Belelie (US 2010/0227075) discloses: a method of forming an object (see micro-patterned object of title, abs – most any object can be utilized as a surface covering), comprising the steps of:
Supplying a surface covering raw material (see at least one curable monomer of abs);
A substrate (see substrate of abs) and a liquid resin (see monomer, Id.) that is applied to the substrate (see image of ink composition) comprising a resin dispersed in a carrier liquid (see monomer and photoinitiator, respectively) and being capable of undergoing a phase transition from a liquid to a solid (see abs – they are curable when exposed to actinic radiation).
Belelie discloses that the ink-jetted compositions may be patterned ([0087]) but does not specifically recognize that the non-resin components may be patterned.  While it teaches that a mixture of the two may be patterned, they are not patterned separately, as that step has different claim scope and is supported for written description in instant specification [0024].
	Therefore, Belelie does not disclose: Applying a pattern that does not include the resin (see overcoat micro-pattern of [0012]) to the liquid resin layer by inkjet printing (see ink-jetting of [0100]), said pattern being applied to the liquid resin separately from the liquid resin layer (the reference recognizes that other methods may be utilized to impart a micro-pattern to a curable composition – see [0087]).

Regarding claim 22, Richert (CN 103608182) and Doi (JP 2012/219142) disclose multiple curing steps (Richert [0261] & Doi abs) but does not disclose a pattering step therebetween.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743